ICJ_079_AerialIncident1988_IRN_USA_1989-12-13_ORD_01_NA_03_EN.txt. 145

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

The operative part of the Order of Court made today, with which I
agree, fixes time-limits for pleadings. But, as is shown by the body of the
Order and by the oral and written arguments of the Parties addressed to
the President of the Court and by him laid before the Court, the real inter-
est in this matter, indeed, the real matter in contention between the Parties
at this stage, is the question of law whether a respondent has a right to file
a preliminary objection before the filing of the applicant’s Memorial. This
issue is determined not in the operative part of the Order, but in the last
recital. This recital, about which I entertain a reservation which I would
like to explain, reads as follows:

“Whereas, in accordance with Article 79, paragraph 1, of the Rules
of Court, while a respondent which wishes to submit a preliminary
objection is entitled before doing so to be informed as to the nature of
the claim by the submission of a Memorial by the Applicant, it may
nevertheless file its objection earlier.”

This statement is accurate as far as it goes, but, with much respect, it seems
to me that it does not go far enough. The absolute terms in which the
Court, through that statement, for the first time enunciates a right on the
part of a respondent to file its preliminary objection before the filing of
the applicant’s Memorial takes no account of, and gives no weight to, an
important qualifying practice of the Court. This aspect is referred to as
follows by two of the leading commentators on the Court’s practice:

“As is well known, and as is maintained in this paragraph, the
Court’s practice is only to take formal preliminary objections by the
respondent after the merits have been laid before it in a pleading,
normally the memorial, and it will be rare that the application alone
will be sufficient to elucidate questions of jurisdiction or admissi-
bility.” (Shabtai Rosenne, Procedure in the International Court: A
Commentary on the 1978 Rules of the International Court of Justice,
1983, p. 161.)

“Paragraph | [of Article 79 of the 1978 Rules of Court] makes no
change in the existing practice by which a formal preliminary objec-
tion, of whatever class, need not (in fact should not) be filed until the
time-limit for the objecting party’s first written pleading.” (Jbid.,
p. 163.)

17
146 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

“Tl semblerait que la Cour ne puisse prendre en considération les
exceptions préliminaires soulevées par le défendeur avant le dépôt
par le demandeur de son mémoire.” (Geneviève Guyomar, Commen-
taire du Règlement de la Cour internationale de Justice, 1983, p. 508.)

Testifying to the same practice, Prof. Guggenheim, arguing in 1957 for
Switzerland against the United States in the Interhandel case, said in an
unrebutted statement:

“L’exception préliminaire américaine doit être traitée conformé-
ment aux dispositions de l’article 62 du Règlement. La Cour devra
donc instituer une procédure particulière, qui commencera après la
présentation du mémoire de la Partie demanderesse, c’est-à-dire de
la Conféderation suisse, mémoire qui se rapportera au fond de l’af-
faire.” (C.J. Pleadings, p. 449.)

Fifteen years later, in a joint dissenting opinion in the Fisheries Jurisdiction
(United Kingdom v. Iceland) case, Judges Bengzon and Jiménez de Aré-
chaga likewise said in another uncontradicted and equally categorical
statement (quoted more fully below):

“A preliminary objection must be filed within the time-limit
assigned for the Counter-Memorial, that is to say, after the presenta-
tion of the Memorial, not before it: it is only then that it may have
the suspensive effects provided for in Article 62, paragraph 3, of
the [1946] Rules.” (C.J. Reports 1972, p. 185.)

Were these distinguished lawyers and judges wrong? It will be the
burden of this opinion that they were not, and that the practice of the
Court, the existence of which they attested, constitutes an important
qualification to the open-ended terms in which the right of a respondent
to file a preliminary objection before the filing of the Memorial has been
cast in the recital in question.

In a prefatory way, it may be said that the problem presented is not an
unusual one to be thrown up from time to time within the evolution of a
living procedural régime, the question in essence being, how are the literal
terms of a formal rule of procedure to be reconciled with a variant super-
vening practice? For I should say at once that I appreciate the force of the
respondent’s interpretation of the relevant rule but consider that the diffi-
culty is to determine to what extent, if any, the operation of the rule has
come to be qualified by the Court’s interpretation of it as evidenced by a
somewhat different practice. A good beginning would be to look briefly at
the legislative history of the relevant Rules.

THE LEGISLATIVE History

The origins of the problem go back to the fact that, notwithstanding
some discussions in the Permanent Court (P.CIJ., Series D, No. 2,
pp. 77-78, 201-203, 213-214, 408, 434 and 522), the 1922 Rules of Court

18
147 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

made no provision for preliminary objections. As is well known, the need
for some formal rule arose out of the experience gained in the Mavromma-
tis Palestine Concessions case (P.C.L.J., Series A, No. 2, pp.9 and 16) and the
Certain German Interests in Polish Upper Silesia, Jurisdiction case (P.C.LJ.,
Series A, No. 6, p. 15). In the first case, the preliminary objection was filed
after the filing of the Case (or Memorial as it was termed as from 1936)
though, such was the procedural uncertainty, that it was filed together
with a “Preliminary Counter-Case” (P.C.L.J., Series C, No. 5-I, pp. 439-440
and 479). In the second case, the preliminary objection was filed before
the filing of the Case (P.C_LJ., Series C, No. 9-I, pp. 119-125).

In the light of these differing procedures, in 1926 the Rules of Court
were amended by the insertion of a new Article 38, the first paragraph of
which read:

“When proceedings are begun by means of an application, any
preliminary objection shall be filed after the filing of the Case by the
Applicant and within the time fixed for the filing of the Counter-
Case.” (P.C.LJ., Series D, No. 1, p. 50.)

Judge Anzilotti, the chief sponsor of the provision, had put it forward in
opposition to a very different idea proposed by Registrar Hammarskjéld.
Referring to the Registrar’s idea, the record of the 1926 discussions reads:

“M. Anzilotti stated that there was an essential difference between
his conception and that of the Registrar.

According to the Registrar’s proposal, an objection to the jurisdic-
tion must be dealt with separately, if it were submitted by a document
which must follow the application and be presented at a time when
the Court knew nothing of the case.

M. Anzilotti started from the contrary conception. He thought that
the Court should only deal with the question of jurisdiction when it
had before it the merits of the case. Having established this funda-
mental difference, M. Anzilotti saw no objection to dealing at that
point with the question of objection to the jurisdiction. . . In his opin-
ion, having regard to the Court’s special character, the latter could
not deal with objections to its jurisdiction, without also having before
it the merits of the case, at all events up to a certain point.” (P.C.LJ.,
Series D, Addendum to No. 2, p.79; and see his written proposal, ibid.,
p. 266.)

To some extent, these ideas had been anticipated by Judges Beichmann
and Moore in 1922 (P.C.L.J., Series D, No. 2, pp. 201 and 214). Their vindi-
cation in 1926 was however short-lived : new thinking favoured the Regis-
trar’s earlier view that a preliminary objection should be taken before the
filing of the Case or Memorial. Returning to the fray in June 1933 he said:

19
148 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

“An essential feature of Article 38 is that preliminary objections
are not presented in limine litis, but only after the filing of the
claimant’s first Memorial. It is an open question whether it would be
desirable to maintain this principle if the present tendency — at all
events in practice — requiring submissions to be formulated as early
as in the document instituting proceedings (cf. Art. 35 above) should
become sanctioned.” (P.C.LJ., Series D, Third Addendum to No. 2,
pp. 819-820.)

The record of the ensuing discussions in the Court in 1934 then reads:

“The President pointed out that the first Rules of Court did not
contain any provisions in regard to objections. It was in the light of
the experience gained in the Mavrommatis case that the Court had
introduced Article 38 of the existing Rules; that Article precluded the
filing of an objection before the submission of the Case. As that rule
had, in its turn, led to practical difficulties in a recent suit, the Second
Commission had proposed to open the door to the submission of an
objection which had nothing to do with the merits of the case, even
before the filing of the Case...” (P.C.LJ., Series D, Third Addendum
to No. 2, p. 90.)

Explaining the substance of the new formulation, Judge Fromageot
said that

“the provision, in his text, that the objection must be filed at the latest
by the expiry of the time-limit fixed for the filing of the Coun-Case
[sic, but “contre-mémoire” in the French text], showed that the party
concemed was free to raise the objection immediately, if it thought
fit” (ibid., p. 89).
On the basis of the related discussions, a revised text of Article 38, first
paragraph, was then adopted as Article 62, paragraph 1, of the 1936 Rules
of Court, reading:

“A preliminary objection must be filed at the latest before the
expiry of the time-limit fixed for the filing by the party submitting the
objection of the first document of the written proceedings to be filed
by that party.” (P.C.LJ. Series D, No. 1, 3rd ed., p. 49.)

The corresponding provisions of Article 62, paragraph 1, of the 1946
Rules read:

“A preliminary objection must be filed by a party at the latest
before the expiry of the time-limit fixed for the delivery of its first
pleading.”

On the substance of the matter in hand, the 1946 provision cannot be usefully
distinguished from its 1936 predecessor. Hence, it being clear that the 1936
wording was designed to permit of an objection being filed by a respondent
before the filing of the Memorial, this intention would seem to be equally
ascribable to the 1946 provision, which continued in force up to 1972.

20
149 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

Now, what was the change made in 1972? Article 67, paragraph 1, of the
revised 1972 Rules ran:

“Any objection by the respondent to the jurisdiction of the Court
or to the admissibility of the application, or other objection the deci-
sion upon which is requested before any further proceedings on the
merits, shall be made in writing within the time-limit fixed for the
delivery of the Counter-Memorial. Any such objection made by a
party other than the respondent shall be filed within the time-limit
fixed for the delivery of that party’s first pleading.”

This provision has been continued as Article 79, paragraph 1, of the 1978
Rules.

Under the 1972 formulation, the words “within the time-limit fixed
for the delivery of the Counter-Memorial” replaced the previous words
“before the expiry of the time-limit fixed for the delivery of its first plead-
ing”, but, so far as a respondent is concerned, it is not very clear that any
material change in meaning was intended. It may conceivably be argued
that, under the new formulation, the word “within” impliedly, if elliptic-
ally, confined the filing of the objection to the period commencing with
the filing of the Memorial and ending with the terminal date fixed for
filing the Counter-Memorial. That the words “within the time-limit” may
not however be a reliable basis to support the kind of double limitation
involved in words such as “within the period” is suggested by the fact that
in the case of Article 38 of the 1926 Rules it was judged necessary for the
words “within the time fixed for the filing of the Counter-Case” to be
coupled with and preceded by the words “after the filing of the Case by
the Applicant and ...”. In effect, whereas the 1926 provision prescribed
two distinct time-limits — an opening and a closing one — the existing
provision prescribes only a closing limit.

THE PRACTICE OF THE COURT

There is much then to support an argument that, on the face of the
Rules, a respondent has had a continuous right from 1936 to the present to
file a preliminary objection even before the Memorial is filed. In consid-
ering whether a different practice has developed it is right to remember
that the 1936 change was made in the light of experience of the working of
the 1926 Rule and was presumably intended to protect the right of a
respondent to employ a preliminary objection (as it was to be later said)
“to avoid not merely a decision on, but even any discussion of the merits”
(Barcelona Traction, Light and Power Company, Limited, Preliminary
Objections, Judgment, I.C.J. Reports 1964, p. 44. And see the Panevezys-
Saldutiskis Railway case, P.C.LJ., Series A/B, No. 76, p. 24, per Judges De
Visscher and Rostworowski). A respondent may also have a legitimate

21
150 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

interest in acting with maximum speed with a view to discouraging any
contention that a prorogated jurisdiction has impliedly arisen through
failure to protest with reasonable promptitude. On the other hand, it is
possible that the Court tended in practice to revert to the earlier view
that, as Judge Anzilotti had warned, there could be difficulty in enter-
taining a preliminary objection without the benefit of considering it in
the light of the merits of the applicant’s case as they might later appear in
the Memorial.

Two groups of cases may be considered, namely, those in which the
respondent did not appear, and those in which the respondent did appear.

As to the first group of cases, the non-appearance of the respondent
meant, of course, that a preliminary objection could not be filed. It is the
position, however, that in these cases preliminary issues of a kind which
could have been raised on such an objection were heard and determined
without any Memorial having been in fact filed (see the Fisheries Jurisdic-
tion case, I.C.J. Reports 1972, p. 182, and 1.C.J. Reports 1973, pp.3 and 93;
the Aegean Sea Continental Shelf case, I.C.J. Reports 1976, pp. 13-14 and
43, and 1.CJ. Reports 1978, p. 45; and the Nuclear Tests (Australia v.
France) case, I.C.J. Reports 1973, p. 106). A similar course seems to have
been followed in the case concerning Military and Paramilitary Activities
in and against Nicaragua (Nicaragua v. United States of America)
(1. C.J. Reports 1984, pp. 187 and 209, and 1.CJ. Reports 1985, p. 3) but
there also, although the respondent did appear, it was clear that a formal
preliminary objection had not been filed (see the United States Counter-
Memorial on jurisdiction and admissibility, 17 August 1984, para. 2).

An argument that these cases — and particularly the last-mentioned —
involved preliminary objections in substance though not in form is attrac-
tive. The approach which they take points plausibly in the direction of the
respondent’s position in this case. But not perhaps conclusively so; for,
although it may appear technical to distinguish between a preliminary
objection filed as such and a preliminary issue in the nature of a prelimi-
nary objection but not raised as a preliminary objection, the distinction is
not an arid technicality: something of substance turns — and turns deci-
sively — onit, in the important sense that the raising of a preliminary issue
does not operate to suspend the proceedings unless it is specifically raised
as a preliminary objection under Article 79, paragraph 1, of the Rules of
Court.

The innovative character of the approach taken in the first group
of cases in relation to the Rules, the operation of which they effectively
qualified, did not pass unchallenged (see the Fisheries Jurisdiction cases,
LCJ. Reports 1972, pp. 184 and 191). But, granted the competence of the
Court through a new practice so to qualify the operation of the Rules, it by
the same token follows that the Court was equally competent by its prac-
tice to qualify the operation of the Rules in relation to the time for filing a

22
151 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

preliminary objection where there was in fact one. And, it seems to me,
that this is what the Court did.

The second group of cases suggests that an approach different from that
taken in the first group is adopted where the respondent appears and
seeks to file a preliminary objection. Some difficulty does exist in respect
of the Monetary Gold case (I.C.J. Reports 1953, pp. 37 and 44), in which the
applicant was allowed to file a preliminary objection before the filing
of the Memorial. The special circumstances of the case led the Court
expressly to record that its decision did not prejudge the question of the
interpretation and application of Article 62 of the 1946 Rules of Court.
But, that apart, it seems to me that Italy’s preliminary objection was cor-
rectly filed within the terms of that provision, this being so worded as to
require “a party” to file its preliminary objection before the expiry of the
time-limit fixed for the delivery of its “first pleading”. Since the Court
held that an applicant (as Italy was) could also make a preliminary objec-
tion U.CJ. Reports 1954, p. 29), that provision effectively meant that Italy,
as “a party”, not only could file, but had to file, its preliminary objection
before filing its Memorial or “first pleading” : it simply could not do so
after the filing of the Memorial. In the case of an applicant, this indeed is
still the position under the second sentence of the existing provisions of
Article 79, paragraph 1, of the 1978 Rules. In the case of a respondent, in
terms of the 1946 provision, the first pleading was of course the Counter-
Memorial. So a respondent was required then, as it is now, to file its preli-
minary objection before filing its Counter-Memorial. But the particular
circumstances and reasoning in the Monetary Gold case would not seem a
secure basis for suggesting that the Court in that case would have been
equally disposed to countenance a preliminary objection being filed by a
respondent before the filing of the Memorial, as in the case of an appli-
cant. |

In the Interhandel case, following on an application for provisional
measures, the respondent filed a document intituled “Preliminary Objec-
tion of the United States of America”, which expressly stated that it was

“a preliminary objection under Article 62 of the Rules of the Court,
to the proceedings instituted by the Government of Switzerland
in the Interhandel case by its application of October 1, 1957, in so
far as that application relates to the sale or other disposition of the
shares...” (.C.J. Pleadings, p. 77).

Thus, the document was by way of preliminary objection to the case itself,
even though limited to one branch — a limitation which, in my under-
standing, was not defeasive of the character of the document as such an

23
152 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

objection. The Court, however, did not deal with it as such but proceeded
in due course to make an Order fixing time-limits for filing the Memorial
and “the Counter-Memorial or any Preliminary Objections of the Gov-
ernment of the United States of America” (I.C.J. Reports 1957, p. 123), a
formulation which presumably meant that, so far as time-limits were con-
cerned, the Preliminary Objections should be treated like the Counter-
Memorial and that, accordingly, since the Counter-Memorial naturally
could not be filed before the Memorial, this would also apply to the filing
of any Preliminary Objections. And, indeed, the Preliminary Objections
were filed after the Memorial (.C.J. Pleadings, Interhandel, p. 327;
cf. p. 144). For these reasons, it would not be convincing to seek to explain
the decision on the ground that the Court simply acted on the basis that
the rule implied that an Order fixing time-limits must have been in exis-
tence before a preliminary objection could be filed, irrespective of the
issue whether or not it could be filed before the Memorial. It is not easy to
appreciate why the making of an Order fixing time-limits for pleadings
should possess such special juridical significance for the question
whether the respondent may file a preliminary objection before the
Memorial is in fact filed, as to lead to the conclusion that it may do so if
such an Order has been made but may not if none has been.

Nor can the explanation be found in the fact that the preliminary objec-
tion was sought to be used in opposition to the application for provisional
measures. It is true that Judge Koo said:

“Although the objection was raised by the United States in the
form of a Preliminary Objection, under Article 62 of the Rules
of Court... it was, in fact, an objection directed against the Court’s
jurisdiction to indicate provisional measures ...” (J.C.J. Reports
1957, p. 113.)

But Judge Koo’s emphasis on the latter aspect was intended to support his
view (with which the Court disagreed) that it was necessary to deal with
the objection at the provisional measures stage; it could not reasonably be
interpreted as indicating that the fact that the objection was sought to be
relied upon by the respondent against the application for provisional
measures meant that it was any the less directed to a part of the applicant’s
main application itself: it was so relied upon because it was so directed
(ibid., p. 115, per Judge Klaestad, and pp. 117-118, per Judge Lauterpacht.)

It does seem more probable that the explanation lay in an unspoken
assumption by the Court that Judge Anzilotti’s reasoning, which had
inspired the making of the revoked 1926 Rule, had retained enough of
its original wisdom and virtue to be still operative in practice to justify
deferring the filing of a preliminary objection until after the filing of the
Memorial. This, I think, is the approach implied in the observation by
the Court that —

24
153 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

“the examination of the contention of the Government of the United
States requires the application of a different procedure, the pro-
cedure laid down in Article 62 of the Rules of Court, and ... if this
contention is maintained, it will fall to be dealt with by the Court in
due course in accordance with that procedure” (1.C.J. Reports 1957,

p. 111).

The Court could not have understood that the objection was not intended
as a preliminary objection filed under Article 62 of the 1946 Rules. What it
seemed to be saying was that the objection could only be dealt with as such
a preliminary objection “in due course in accordance with [the] pro-
cedure” prescribed by that provision. In taking this position, the Court
seemed to be at one with Prof. Guggenheim whose unrebutted oral argu-
ment for the applicant on this point has been quoted above. That
argument was not merely that jurisdiction did not have to be decided with
finality in order to indicate provisional measures, but that the reason why
a preliminary objection could not be heard during such proceedings was
because it could only be heard within the framework of the procedure
relating to preliminary objections, this being understood by him as indi-
cated in his submissions quoted above, that is to say, as meaning that a
preliminary objection had to be filed after the filing of the Memorial
(.C.J. Pleadings, Interhandel, pp. 449 and 461-462). It seems to me that this
presentation found favour with the Court in the passage from its Order
quoted above and was in turn reflected in the course which the proceed-
ings actually took pursuant to that Order.

A course similar to that taken in the Interhandel case had been followed
in the Ambatielos case (IL.C.J. Reports 1951, p. 11, and I.C.J. Reports 1952,
pp. 16 and 31) where (as in this case) what was involved was not a prelimi-
nary objection as such but a notification of intention to file one (CJ.
Pleadings, p. 522). For this reason, in proceeding to fix time-limits for
pleadings the Court referred only to the Memorial and Counter-
Memorial, no mention being made of any possible preliminary objec-
tions.

Whatever the precise rationale — whether to enable the Court better to
appreciate the objections in the light of the merits, and, or, to afford the
applicant a fair opportunity to supplement through its Memorial the pos-
sibly limited averments of its application before a preliminary objection
was filed with immediate suspensory effects — it does appear that, in the
case of an appearing respondent, as in the Ambatielos and Interhandel
cases, the Court has in fact proceeded on the basis that a preliminary
objection by a respondent should not be filed until after the Memorial has
been, even though, as has been seen, the 1936 rule was designed to permit
of such an objection being filed before the filing of the Memorial (see
Georges Abi-Saab, Les exceptions préliminaires dans la procédure de la
Cour internationale, 1967, p. 214). This was clearly recognized by Judges

25
154 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

Bengzon and Jiménez de Aréchaga in their joint dissenting opinion in the
Fisheries Jurisdiction (United Kingdom v. Iceland) case where, in contrast-
ing objections made before the filing of the Memorial with objections
made subsequently, they said:

“There are however important differences between these two com-
munications, in particular as to the time of their presentation and
this, in our view, makes it impossible to consider the letter of the
Icelandic Foreign Minister as constituting a preliminary objection. A
preliminary objection must be filed within the time-limit assigned for the
Counter-Memorial, that is to say, after the presentation of the Memo-
rial, not before it: it is only then that it may have the suspensive effects
provided for in Article 62, paragraph 3, of the Rules. Otherwise, a
respondent might be able to block the proceedings before the Memorial
is filed.” (ILC.J. Reports 1972, p. 185. Emphasis added. See likewise
the Fisheries Jurisdiction (Federal Republic of Germany v. Iceland)
case, IL.C.J. Reports 1972, p. 192.)

The fact that this uncontradicted statement formed part of a dissenting
opinion in no way impaired its value as authoritative recognition of the
actual practice of the Court.

Neither side has cited any case decided by this Court in which a
respondent was allowed to file a preliminary objection as of right before
the filing of the applicant’s Memorial: in one case where that course was
taken, it was taken by consent of both parties, the Order of Court
expressly reciting that “the Parties are agreed that the issues of jurisdic-
tion and admissibility should be dealt with at a preliminary stage of the
proceedings” (case concerning Border and Transborder Armed Actions
(Nicaraguav. Honduras), I.C.J. Reports 1986, p. 552; and see I.C.J. Reports
1989, p. 6). That the Court thought it appropriate to record that circum-
stance in its formal Order suggests that it did not consider it as a simple
private transaction unimpressed with the juridical significance which
attaches to consent under Article 101 of the Rules of Court. In this con-
nection, the letter dated 26 September 1989 from the United States
Agent to the President of the Court states:

“While the United States recognizes that the Court has not
previously addressed a preliminary objection prior to the Memorial
without the consent of the Applicant, there is nothing in the practice
of the Court contrary to the United States reading of Article 79 [of
the Rules of Court].”

It seems to me that the recognition prefacing that contention was made
consistently with what may be regarded as a generally understood prac-
tice to the effect that, while a preliminary objection could be filed by a
respondent before the filing of the Memorial, in the normal case the Court

26
155 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

would not entertain it if so filed but would proceed on the basis that it
should be filed after the filing of the Memorial (see, generally, Shabtai
Rosenne, The Law and Practice of the International Court, 1965, Vol. 1,
p.451 ; also by him, Procedure in the International Court: A Commentary on
the 1978 Rules of the International Court of Justice, 1983, pp. 161 and 163;
and Geneviéve Guyomar, Commentaire du Réglement de la Cour inter-
nationale de Justice, 1983, p. 508).

Perhaps I should add that, the decisions of the Court not being as
numerous as in the case of national courts, the fact that the practice
referred to is demonstrated by not very many cases does not necessarily
tell against its existence. A point of greater importance is that presented by
Judge Schwebel’s able and careful arguments — which I do respect — to
the effect that the specific issue as to whether a preliminary objection may
be filed before the filing of the Memorial has not heretofore been the sub-
ject of direct contest before the Court. But, while this may go to the weight
of the decisions in question, it does not, in my view, neutralize their value
as indicative of the actual course of the Court’s practice : a practice seldom
originates in a reasoned decision given after contest on the particular
point. Moreover, as sought to be shown above, it does seem to be the posi-
tion that in the Interhandel case the Court had in mind the practice expli-
citly mentioned in the submissions of Prof. Guggenheim to the effect that
a preliminary objection was to be filed only after the filing of the Memo-
rial. While it is possible to interpret the case in different ways, the hard fact
which stubbornly remains is that, in that case, a document which was
indubitably in the form of a preliminary objection purporting to be filed
as such under the applicable rule, but which was filed before the filing of
the Memorial, was not entertained as such by the Court, which left it to
the respondent to file a fresh preliminary objection after the filing of the
Memorial.

THE EFFECT OF THE 1972 RULES ON THE PRACTICE OF THE COURT

The question arises whether this practice should be regarded as having
been abolished by the 1972 Rules. Two provisions of these Rules suggest
themselves for consideration, namely, paragraphs 6 and 7 of Article 67
(corresponding to paragraphs 6 and 7 of Article 79 of the 1978 Rules).
They read as follows:

“6. In order to enable the Court to determine its jurisdiction at the
preliminary stage of the proceedings, the Court, whenever necessary,
may request the parties to argue all questions of law and fact, and to
adduce all evidence, which bear on the issue.

7. After hearing the parties, the Court shall give its decision in the
form of a judgment, by which it shall either uphold the objection,
reject it, or declare that the objection does not possess, in the circum-

27
156 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

stances of the case, an exclusively preliminary character. Ifthe Court
rejects the objection or declares that it does not possess an exclusively
preliminary character, it shall fix time-limits for the further proceed-
ings.”

As to paragraph 6, in my opinion, the reference therein to jurisdic-
tion being determined “at the preliminary stage of the proceedings” is
not synonymous with a determination being made before the filing of
the Memorial. The “preliminary stage of the proceedings” was a well-
understood concept which was used simply in opposition to the “merits
stage”. It was not confined to the period before the filing of the Memorial.
On the contrary, in the case of a preliminary objection by a respondent
the preliminary stage always extended into the period after the filing of
the Memorial. Nothing in Article 67, paragraph 6, of the 1972 Rules
operated to change this understanding.

As to paragraph 7 of Article 67 of the 1972 Rules, the object here was to
ensure that preliminary objections were determined as far as practicable
before the hearing on the merits and not joined to the latter unnecessarily.
This had nothing to do with the particular stage at which a preliminary
objection could be filed. The fact that a preliminary objection is filed after
the filing of the Memorial should not necessarily lead to its being joined
to the merits. The 1972 changes did place a proper emphasis on early
determination of preliminary objections, but the focus was on not un-
necessarily deferring them to the hearing on the merits.

The letter to the President of the Court from the Agent for the United
States of America dated 26 September 1989 invited attention to a learned
article by a former President of the Court, the relevant part of which reads
as follows:

“(a) Time-limit for filing a preliminary objection: With a view to the
acceleration of proceedings and to avoid unnecessary delays it has
been suggested that a party should file a preliminary objection as
soon as it receives the Application or a short time after receiving the
Memorial. While these proposals have an objective that coincides
with the main approach followed in the amendments to the Rules of
Procedure, they could not be adopted since they might affect the
right of defense of the Respondent. As to the first suggestion, that the
preliminary objection should be filed as soon as the Application had
been received, it was felt that a Respondent had a right to wait for the
full development of the Applicant’s case in the Memorial before
being obliged to file its objection. Otherwise the Applicant, who had
had all the time it wished to draft its Application, would also be
allowed to shape its Memorial so as to try to defeat the objection it
had already been able to study.” (Eduardo Jiménez de Aréchaga,
“The Amendments to the Rules of Procedure of the International
Court of Justice”, American Journal of International Law, 1973,
Vol. 67, p. 19.)

28
157 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

This statement is indeed consistent with an assumption that a respondent
had a right in law to file a preliminary objection either before or after the
filing of the Memorial. But it seems to me that the statement shows
something more: for, if “it was felt that a Respondent had a right to wait
for the full development of the Applicant’s case in the Memorial before
being obliged to file its objection”, this at the same time assumed the exis-
tence of a system under which an applicant was entitled to include in its
Memorial matters of law or of fact which might turn out to be of relevance
to a possible preliminary objection. This in turn seems consistent with the
conclusion reached above that, while on the face of the Rules a respon-
dent had a right to file its preliminary objection before the filing of the
Memorial, this right had in fact come to be qualified by a practice under
which, if such an objection was filed before the Memorial, the Court
could in its discretion decline to recognize or treat with it as such and
direct that it be filed after the Memorial — and this precisely for the
reason that the Memorial might prove pertinent to the objection when
eventually taken. Judge Jiménez de Aréchaga’s helpful article does not
seem to go as far as to suggest that this practice was being abrogated by
the 1972 Rules. He gave no hint of any such effect in the passage quoted
above from the joint dissenting opinion in which he participated in the
Fisheries Jurisdiction (United Kingdom v. Iceland) case (I.C.J. Reports
1972, p. 185). True, that opinion was based on the 1946 Rules, but it was
delivered three months after the 1972 Rules were adopted. If any signifi-
cant change had been made on a procedural point to which decisive
importance was clearly attached by the opinion, he might naturally have
been expected to mention it. As has been seen, he did not. Nor is this
surprising: there was no material difference on the point between the
1946 Rules and the 1972 Rules. Other commentators, writing after the
1972 changes were made, appear to recognize the continuance of the
practice (see Shabtai Rosenne, Procedure in the International Court: A
Commentary on the 1978 Rules of the International Court of Justice, 1983,
pp. 161 and 163; and Geneviève Guyomar, op. cit., p. 508). As suggested
above, the procedure by consent of parties adopted in the Border and
Transborder Armed Actions (Nicaragua v. Honduras) case (I.C.J. Reports
1986, p. 551) seemed also to posit its continuance. The United States
statement referred to above can scarcely be construed as pointing to a
different conclusion so far as the actual practice was concerned.

SHOULD THE RULES PREVAIL OVER THE PRACTICE?
For the reasons given, it may be contended that the practice referred to
is not strictly consistent with the terms of the existing rule, in the sense that
it tends to inhibit a respondent in the exercise of a seemingly absolute right

29
158 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

available under the strict terms of the rule to file a preliminary objection
before the filing of the Memorial. But, however arguable that might be,
the possibility of a different interpretation of the rule could not be wholly
excluded, and of course the competence to interpret the Rules lay with the
Court. It is general experience that formal rules of procedure — at any
rate where no conflict with an overriding constituent instrument is
involved (a caveat to which I attach importance in this field) — develop
through the way in which they are interpreted and applied by the court
concerned as evidenced by its practice.

The real question then is, should this Court at this stage overrule the
interpretation of Article 79 of the Rules, which is implicit in its practice, on
the ground that it is erroneous? The Court is not committed to any doc-
trine of binding precedent, but it does respect its own jurisprudence. Con-
sequently, though competent to reverse its previous holdings on the law,
the Court is not expected to exercise that competence lightly and without
good reason (Sir Hersch Lauterpacht, The Development of International
Law by the International Court, 1958, p. 19). It may be too general a way of
putting the position merely to say that the Court should act cautiously. But
what then should be the criteria guiding the prudence of the Court in a
procedural matter of this kind? In the absence of any clear guidelines
having been adopted by the Court, it seems to me that, in a case of this par-
ticular kind, it would be reasonable for the Court to apply something
corresponding to the twin tests of clear error and public mischief as
known to the upper levels of judicial activity in many jurisdictions. There
should, I think, be clear error in the sense that the Court must be satisfied
that the opposing arguments are not barely persuasive but are conclu-
sively demonstrative of manifest error in a previous holding. And there
should be public mischief, or something akin to it, in the sense that the
injustice created by maintaining a previous but erroneous holding must
‘decisively outweigh the injustice created by disturbing settled expecta-
tions based on the assumption of its continuance; mere marginal superi-
ority of a new ruling should not suffice.

In this case, it could plausibly be argued that the test of clear error is
satisfied. I am not however convinced that the test of public mischief is
met. Under the strict terms of Article 79, paragraph 1, of the Rules of
Court, a respondent would be entitled as of right to file a preliminary
objection before the disclosure of the merits of the applicant’s claim
through its Memorial. And that is a right not to be underestimated. But
that right has to be balanced against possibly substantial injustice which
an applicant might suffer if its case were dismissed on a preliminary objec-
tion before it had the opportunity, through its Memorial, of developing
and supplementing its application on points of possible deficiency pur-
suant to aright to do so which it not unreasonably thought it had under the

30
159 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

tule as interpreted and applied by the Court in the course of its own prac-
tice. Had it not been for the existence of the practice, such an applicant’s
application might have been more fully framed in the first instance. In my
opinion, the balance when struck speaks with persuasive fairness in
favour of the continuance of that practice and of the corresponding inter-
pretation of the Rules which it portrays. If there is to be a change — and
there may be good reason why there should be — it should be made by
way of a formal amendment of the Rules designed to take effect prospec-
tively, and not by way of a decision of the Court retrospectively invali-
dating a practice of its own creation upon which reasonable expecta-
tions have been founded.

CONCLUSION

Though not without hesitation — for the position is not quite tidy and
the logic of development not fully revealed — I reach the conclusion that,
while in principle a respondent has a right to file its preliminary objection
before the applicant’s Memorial is filed and while in some cases recourse
to that right may be perfectly justifiable, the Court may exercise a discre-
tion both to decline to recognize or treat with a preliminary objection so
filed and to direct that it be filed after the filing of the Memorial. The
terms and grounds of the proposed preliminary objections not having
been disclosed, there is no apparent basis at this stage for considering a
possible departure in this case from the usual way in which it is considered
that that discretion should be exercised. In the result, the only course is to
make an Order fixing time-limits for pleadings (including any preliminary
objections). This has been done, and this I support. But, for the reasons
given, I consider that the last recital of the Court’s Order lacks internal
balance in that —

(i) the recital focuses on the entitlement of a respondent to defer the fil-
ing of its preliminary objection until after it has been “informed as to
the nature of the claim by the submission of a Memorial by the Appli-
cant” but neglects to balance this by taking account of what, on the
other hand, seems to be a recognized entitlement of an applicant to
supplement its application through its Memorial on matters of fact or
law which could help to protect it against an eventual preliminary
objection; and

(ii) the recital focuses on the entitlement of a respondent to “file its objec-
tion earlier” (i.e., before the Memorial), but neglects to balance this by
taking account of what, on the other hand, seems to be a discretion of
the Court to decline to recognize or treat with an objection so filed
and to direct that it be filed after the filing of the Memorial.

31
160 AERIAL INCIDENT OF 3 VII 88 (SEP. OP. SHAHABUDDEEN)

In sum, the recital in question approaches the procedural situation as if
it were designed solely to confer options on a respondent. I am of opinion
that the procedural régime actually in force (that is to say, the Rules of
Court as well as the practice of the Court) is both more flexible and more
balanced, and that, in particular, there are rights and expectations of an
applicant which are also to be considered but which the recital does not
take into account. I accept that, in law, a respondent has a right to file its
preliminary objection before the filing of the Memorial. But that is not
the whole picture, and the whole picture is not projected by the recital in
question. Whence this reservation to that effect.

(Signed) Mohamed SHAHABUDDEEN.

32
